Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00127-CR

                                Frank Henry WESCH, Jr.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 17-378-CR
                       Honorable Kirsten Cohoon, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 9, 2021.


                                             _____________________________
                                             Liza A. Rodriguez, Justice